Name: Commission Regulation (EEC) No 791/93 of 31 March 1993 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 93 Official Journal of the European Communities No L 79/71 COMMISSION REGULATION (EEC) No 791/93 of 31 March 1993 altering the import levies on products processed from cereals and rice Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market rate established during the reference period from 30 March 1993 , as regards floating currencies, should be used to calculate the levies ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (9), as last amended by Regulation (EEC) No 1 740/78 (10), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ^5), and in particular Article 5 thereof, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 756/93 (6) ; Whereas Council Regulation (EEC) No 1906/87 (J), amended Council Regulation (EEC) No 2744/75 (8), as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to Regulation (EEC) No 756/93 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7 . 1992, p. 1 . 0 OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 73, 19 . 3 . 1992, p. 7. 0 OJ No L 387, 31 . 12. 1992, p. 1 . 6 OJ No L 77, 31 . 3 . 1993, p. 39. 0 OJ No L 182, 3 . 7. 1987, p . 49. 0 OJ No L 281 , 1 . 11 . 1975, p . 65. 0 OJ No L 168 , 25. 6. 1974, p. 7. (,0) OJ No L 202, 26. 7. 1978 , p. 8 . 1 . 4. 93No L 79/72 Official Journal of the European Communities ANNEX to the Commission Regulation of 31 March 1993 altering the import levies on products processed from cereals and rice (ECU/ tonne) CN code Import levies (8) ACP Third countries (other than ACP) 0714 10 10 (') 133,44 140,09 0714 1091 137,07 (3)0 137,07 0714 10 99 135,26 140,09 0714 90 11 137,07 0 0 137,07 0714 90 19 135,26 0 140,09 110220 10 251,28 257,32 1102 20 90 142,39 145,41 1102 30 00 157,93 160,95 110290 10 246,73 252,77 1102 90 90 151,55 154,57 1103 13 10 251,28 257,32 1103 1390 142,39 145,41 1103 1400 157,93 160,95 1103 1930 246,73 252,77 1103 19 90 151,55 154,57 1103 21 00 260,69 266,73 1103 29 20 246,73 252,77 1103 29 40 251,28 257,32 1103 29 50 157,93 160,95 1103 29 90 151,55 154,57 1104 11 10 139,81 142,83 110411 90 274,14 280,18 1104 19 10 260,69 266,73 1104 19 50 251,28 257,32 1104 19 91 268,18 274,22 11041999 267,44 273,48 1104 21 10 219,31 222,33 1104 21 30 219,31 222,33 1 104 21 , 50 342,68 348,72 1104 21 90 139,81 142,83 110423 10 223,36 226,38 1104 23 30 223,36 226,38 1104 23 90 142,39 145,41 110429 11 192,62 195,64 1104 29 19 237,73 240,75 1104 29 31 231,73 234,75 1104 29 39 237,73 240,75 1104 29 91 147,73 150,75 1104 29 99 151,55 154,57 1104 30 10 108,62 114,66 1104 30 90 104,70 110,74 1 1 06 20 1 0 1 33,44 0 1 40,09 1106 20 90 221,13 0 245,31 1107 10 11 257,80 268,68 1107 10 19 192,62 203,50 1107 10 91 243,98 254,86 0 1107 10 99 182,30 193,18 ( 10) 1 1 07 20 00 21 2,46 223,34 (2) 1108 11 00 318,63 339,18 1108 1200 224,76 245,31 1 . 4. 93 Official Journal of the European Communities No L 79/73 (ECU/ tonne) CN code Import levies (8) ACP Third countries (other than ACP) 1108 1300 224,76 245,31 (6) 1108 14 00 112,38 245,31 1108 19 10 226,46 257,29 1108 1990 112,38 (3) 245,31 1109 00 00 579,32 760,66 1702 30 51 293,16 389,88 1702 30 59 224,76 291,25 1702 30 91 293,16 389,88 1702 30 99 224,76 291,25 1702 40 90 224,76 291,25 1702 90 50 224,76 291,25 1702 90 75 307,12 403,84 1702 90 79 213,59 280,08 2106 90 55 224,76 291,25 2302 10 10 58,59 64,59 2302 10 90 125,55 131,55 2302 20 10 58,59 64,59 2302 20 90 125,55 131,55 2302 30 10 58,59 0 64,59 2302 30 90 125,55 0 131,55 2302 40 10 58,59 64,59 2302 40 90 125,55 131,55 2303 10 11 279,20 460,54 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origi ­ nating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20 ,  arrow-root starch falling within CN code 1108 19 90. (') Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes. f) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. (8) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (') Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion . ( ,0) Products falling within this code, imported from Poland, the Czech and Slovak Federal Republic or Hungary under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation.